Citation Nr: 0210203	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
June 1969.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
the veteran's claims on the merits.

In a June 2000 decision, the Board affirmed the RO's denial 
of the benefits sought on appeal as not well grounded.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (the Court).  In November 2000, 
the parties filed a Joint Motion for Remand and to Stay 
Proceedings.  By Order entered in December 2000, the Court 
granted this motion, vacated the June 2000 BVA decision and 
remanded the case to the Board for readjudication and 
disposition consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).
 
In March 2001, the Board notified the appellant's attorney of 
the need to submit a VA Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative.  He was also advised that 
he could submit additional evidence and argument in support 
of the appeal.  The attorney submitted a completed VA Form 
22a, in April 2001.  The Board notes, however, that a VA Form 
21-22 signed by the appellant after the VA Form 22a submitted 
by the veteran's attorney appoints the American Legion as his 
representative, as reflected above. 

In August 2001, the Board remanded the case to the RO for 
further development to include securing copies of the 
veteran's service medical records and compliance with and 
consideration of the impact of the VCAA.  The case now is 
before the Board for additional appellate consideration.

In a VA Form 21-4138 dated April 2, 2002, the veteran raised 
the issue of entitlement to a mental disorder to include 
post-traumatic stress disorder.  This matter is referred to 
the RO for appropriate action.


REMAND


Upon review of the evidentiary record, the Board notes that 
in compliance with the August 2001 remand of this appeal, the 
RO obtained and associated the veteran's service medical 
records with the file and asked the veteran to provide 
additional medical information.  However, the August 2001 
remand also specifically instructed the RO to ensure full 
compliance with the notice and duty to assist provisions of 
the VCAA.  38. U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VCAA provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the provisions of the VCAA.

In this regard, a review of the record reveals that an 
unsigned statement received in February 1999 indicates that 
the veteran had been receiving Social Security Administration 
(SSA) disability payments.  The claims file does not reflect 
an attempt by the RO to secure a copy of the SSA's decision 
granting benefits.  See 
38 U.S.C.A. § 5103A(c).  On remand, the RO should request the 
SSA's decision granting benefits, including all available 
supporting medical evidence.  The RO should advise SSA of the 
various names used by the veteran to assist in the search.

The Board further notes that a VA Form 119, Report of 
Contact, dated May 3, 2002, reveals that the veteran asked 
that a personal hearing be scheduled with a decision review 
officer.  Such a hearing must be schedule by the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 2001); 38 C.F.R. § 20.700 
(2001).  The claims file does not reflect that the veteran 
has yet been afforded the requested hearing.

Additionally, the record poses complicated medical questions 
and the Board may not make its own judgment as to whether any 
current cervical or lumbar spine symptomatology pre-existed 
service and, if so, whether it was aggravated by service.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this 
regard, service medical records indicate that, when the 
veteran was treated at Fort Ord in July 1968, he reported 
that he had had back problems since he was twelve years old.  
Later, in August 1968 and at the time of his separation 
examination in January 1969, the veteran's spine was found to 
be clinically normal. 

On two separate occasions in October 1998, VA treatment 
records show that the veteran reported that he had injured 
his back during basic training or that he was first diagnosed 
with back pain syndrome in 1996.  One of the VA treating 
physicians indicated that the etiology of the veteran's back 
pain might date back to basic training or a motor vehicle 
accident.  At a May 1999 VA examination, the veteran reported 
that he fell from a platform that was several stories high in 
February 1968 and injured his spine.  There is nothing in the 
record that corroborates his account.  The May 1999 VA 
examiner emphasized in his report that he was unable to 
obtain a reliable history from the veteran or to perform a 
physical examination due to the veteran's behavior.  The 
veteran also refused to have any X-rays taken of his cervical 
or lumbar spine.  As a result, the examiner discontinued the 
medical evaluation.  After additional records are added to 
the file, the Board concludes that the veteran should be 
scheduled for another VA examination to obtain an opinion 
about the onset and etiology of the claimed disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

2.  The veteran should be asked to 
identify any sources  (names, addresses, 
and dates) of private or VA treatment for 
cervical (neck) and lumbar spine 
disorders since his discharge from 
service in 1969.  Particular emphasis 
should be placed on records of any 
treatment received prior to, and at the 
time of, his 1977 automobile accident.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file, in particular those from the 
Natividad Medical Center and those 
related to his 1977 automobile accident, 
and associate them with the record.  The 
RO should document its efforts in this 
regard in the claims file, as well as all 
responses received.  If the veteran's 
treatment records cannot be located, the 
RO should so note.

3.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

4.  After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West Supp. 2001) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

5.  Thereafter, the RO should schedule 
the veteran for comprehensive VA 
examination by an orthopedist to assess 
the nature and etiology of any cervical 
or lumbar spine disorders, to include 
arthritis.  The veteran must be informed 
in writing of the potential consequences 
of his failure to appear for and 
cooperate with any scheduled examination.  
All tests and studies deemed necessary 
should be accomplished.  The claims file 
with the newly associated records and a 
copy of this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should determine whether the 
veteran has a current disorder or 
disability of the cervical or lumbar 
spine.  If there is a disorder of any of 
the claimed areas, the examiner should 
determine the onset and etiology of such 
disorder(s).  For each identified 
disorder, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that: (a) the disorder pre-
existed service; (b) any pre-existing 
disorder was aggravated (chronically 
worsened) beyond the natural progression 
of the disease during service; and (c) 
any disorder found not to pre-exist 
service began during or as the result of 
some incident (i.e., trauma) of active 
service or as the result of an automobile 
accident in 1977.  The rationale for any 
opinion and all clinical findings should 
be reported in detail.  If it is not 
feasible to answer the above questions, 
the examiner should so state.

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 206 (1998).

7.  Thereafter, the RO should 
readjudicate the veteran's service-
connection claims to include 
consideration of whether the veteran had 
a pre-existing disorder of the cervical 
or lumbar spine, which was aggravated 
beyond the natural progression of the 
disease, and, if he did not, whether the 
claimed disorder was incurred in or 
aggravated by service.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




